Citation Nr: 1760451	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  07-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 6, 2011.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1988.  The Veteran died in December 2015.  The appellant is the Veteran's adult daughter, who was accepted by the Agency of Original Jurisdiction (AOJ) as a substitute in February 2017.  The Board acknowledges that the appellant is the adult child of the Veteran. However, she does not qualify as a "child" who can receive accrued benefits, pursuant to 38 C.F.R. §§ 3.57 (2017).  The appellant is beyond the age of 23, and the record contains no indication, nor does she contend, that she became permanently incapable of self-support before reaching the age of 18.  Under these circumstances, the appellant is only eligible for the accrued benefit necessary to reimburse her for expenses bore in relation to the last sickness or burial of the Veteran.  See 38 C.F.R. § 3.1000 (a)(5) (2017). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a June 2012 Board videoconference hearing and a transcript of the hearing is of record.  The Board remanded the service connection claims on appeal in September 2012.  These claims, along with entitlement to a TDIU, were remanded in November 2013.  A November 2015 rating decision granted entitlement to a TDIU, effective June 12, 2013.  The appellant was notified that the VLJ who conducted the June 2012 Board hearing was no longer employed by the Board and she was provided the opportunity to testify at another hearing.  In correspondence received in July 2017, the appellant indicated that she did not wish to appear at another Board hearing.  The Board remanded the claims on appeal in August 2017.  In an October 2017 rating decision, the AOJ granted entitlement to a TDIU, effective January 6, 2011.  The August 2017 Board remand referenced the TDIU claim being, essentially, on appeal as part of a previously adjudicated appealed issue of entitlement to an increased disability rating for a lumbar spine disability that was filed in January 2006.  As such, the issue of entitlement to a TDIU prior to January 6, 2011 remains on appeal.

Subsequent to the most recent October 2017 Supplemental Statement of the Case (SSOC), the appellant submitted a statement and medical records in December 2017, without a waiver of review by the AOJ.  These additional records are duplicative in nature (to be discussed below as to the hiatal hernia claim) or otherwise not relevant to the claims on appeal.  As the additional documents do not relate to or have a bearing on the claims on appeal, they are therefore not pertinent and the Board can proceed with a decision.  See 38 C.F.R. §§ 19.31(b), 20.1304(c) (2017).


FINDINGS OF FACT

1.  Gout was not manifest during active service or within one year of service and is not related to the Veteran's active service.

2.  A hiatal hernia is not related to the Veteran's active service.

3.  Prior to January 6, 2011 the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.






CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A hiatal hernia was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  Entitlement to a TDIU is not warranted prior to January 6, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gout

The Veteran filed his claim for entitlement to service connection for gout in June 2006.

The Veteran's service treatment records (STRs) are incomplete and the only records of record relate to the separation examination.  A March 1988 separation examination report noted upon clinical evaluation that the Veteran's upper and lower extremities, feet and "spine, other musculoskeletal" were normal.  No defects or diagnoses were noted and the Veteran was noted to be qualified for the expiration of his term of service.  On an accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now arthritis; foot trouble; and bone, joint or other deformity.  He reported ever having or having now cramps in his legs; swollen or painful joints; painful or trick elbow; and recurrent back pain.  The section of the form completed by a medical professional referenced aching joints, cramps in legs, hurting left forearm and elbow and lower back pain.

As part of earlier claims, a July 1988 VA examination was conducted.  The examination report noted diagnoses of chronic lumbosacral sprain, arthralgias of the left leg and knee and arthralgias of the left elbow and forearm.

In an October 2006 phone call, the Veteran reported that gout was found after he was out of the service.

At the June 2012 Board hearing, the Veteran stated that he thought he was diagnosed with gout in 1999.  He stated that he felt gout related to his active service "[p]robably because of the injury I had when I tripped and fell on the snow and ice" (the Board notes that on the separation Report of Medical History form, the Veteran referenced bruising his left leg in 1985 when he fell on ice).  He also stated that he had swelling of his feet and legs in active service, that he had swelling of his ankles (with reference to wearing boots and doing physical training), that he had bruises and sores on his legs and that he took medication and applied a gel.  He also stated that since service until the diagnosis in 1999 his symptoms "continued to get worse."

The Veteran was afforded a VA examination in December 2012 and a Non-degenerative Arthritis Disability Benefits Questionnaire (DBQ) was completed.  A diagnosis was noted of gout, with a date of diagnosis noted of 1992.  Under the medical history section, it was noted that the Veteran "reports in 1992 of having pain on the left foot after he left service.  Went to see a doctor and had x-ray of left foot and was normal" and that "[h]e had uric acid test and was apparently high."  A negative opinion was provided as to direct service connection.  The November 2013 Board remand referenced the March 1988 separation examination report's complaints of achy joints, cramps in the legs and swollen joints, as well as the June 2012 Board hearing testimony outlined above, and stated that "the Veteran's lay statements must be considered in connection with another examination" and remanded the claim for an addendum VA opinion.

An addendum VA opinion was provided in September 2015.  A negative opinion as to direct service connection was provided.   The opinion referenced the Veteran's report of being diagnosed with gout in 1992.  The opinion stated in part that "is my opinion, that his history of gout started in 1992 many years after he left service and is therefore his gout is less likely than not incurred in service."  In August 2017, the Board remanded this claim for an addendum opinion, stating that "the examiner did not discuss the March 1988 separation examination report as requested in the remand directives" (the remand directives also referenced the lay report of swelling of the feet and legs, for which treatment was undertaken).

An additional VA opinion was obtained in October 2017.  The Board finds that this VA opinion substantially complied with the August 2017 Board remand in that, as will be outlined, the Veteran's reported in-service symptoms were considered and discussed.  See Stegall v. West, 11 Vet. App. 268 (1998).   A negative opinion was provided as to direct service connection and it was also stated that "[t]he Veteran's gout is at least as likely as not (50 percent or greater probability) caused by a post service process."  The opinion stated that:

There is no nexus between the Veteran's achy joints, cramps in the legs, and a history of swollen or painful joints during service and his gout.  No objective medical record evidence to indicate otherwise was found.  Achy joints, cramps in the legs, and a history of swollen or painful joints are nonspecific signs/symptoms which are not pathognomonic for gout.  Gout is a clinical diagnosis which is usually confirmed/supported by a uric acid level and/or arthrocentesis which is the "gold standard".  No objective medical record evidence to include clinical diagnosis, uric acid level and/or arthrocentesis to indicate that the Veteran had gout during service was found.

Upon review, the Board finds that entitlement to service connection for gout is not warranted.  With respect to direct service connection, generally in three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Evidence of record indicated a current gout disability and the Veteran reported in-service musculoskeletal symptoms.  The competent evidence, however, did not relate the Veteran's gout to in-service musculoskeletal symptoms.  As to this issue, the Board finds the October 2017 VA opinion to be the most probative evidence of record, which stated in part that "[a]chy joints, cramps in the legs, and a history of swollen or painful joints are nonspecific signs/symptoms which are not pathognomonic for gout."  This competent evidence weighs heavily against a nexus between in-service musculoskeletal symptoms and the Veteran's gout.

As to whether the Veteran's gout was related to his in-service reported musculoskeletal symptoms, the Board notes that there is not competent evidence of record contrary to the October 2017 negative opinion.  In this regard, the Veteran (as well as the appellant and any representative) is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Overall, the Board finds the negative October 2017 VA opinion to be of more probative value than the non-competent lay statements as to the issue of whether gout was related to the Veteran's active service.
   
In addition, the Board acknowledges that the appellant submitted a statement in December 2017, which stated in part that "I am asking for an appeal for the...gout.  I do not understand why it is any doubt in my dad's illness[]."  As noted, the Board has accepted that the Veteran had been diagnosed with gout.  This appellant's statement (and submitted medical evidence that was not clearly relevant to the gout claim) did not relate or have a bearing on the determinative issue of whether such was related to the Veteran's active service.

Also, entitlement to service connection may be established under 38 C.F.R. § 3.303(b) (2017) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  In addition, if a chronic disease, including arthritis (which the Board will construe to include gout), becomes manifest to a degree of 10 percent or more within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

In this case, the evidence did not indicate the presence of gout during the Veteran's active service or within one year of the Veteran's separation from active service in March 1988.  As noted above, the Veteran reported being diagnosed with gout after service (October 2006 phone call), that he thought he was diagnosed in 1999 (June 2012 Board hearing) and that he was diagnosed in 1992 (December 2012 VA examination).

Of record are VA treatment records dated the year after the Veteran's separation from active service in in March 1988.  A September 1988 VA treatment record referenced a mild increase in uric acid and noted an assessment of "?Gouty arthritis?"  The presence of question marks indicated the unclear nature of the possible diagnosis of gout.  Test results of record reflected uric acid being high in June and September 1988, but within normal limits in March 1989.  Evidence of record dated around the time frame of this treatment record referenced musculoskeletal symptoms, but did not otherwise appear to provide a diagnosis of gout.  For example, a December 1989 note referenced that a medical professional was "controlling [the Veteran's] uric acid," but did not note a diagnosis of gout.  Overall, the evidence did not clearly indicate the presence of gout during the Veteran's active service or within one year of the Veteran's separation from active service in March 1988.  Manifestations sufficient to identify the disease entity were not shown.  As such, entitlement to service connection for gout is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.

In sum, the Board finds that gout was not manifest during active service or within one year of service and is not related to the Veteran's active service.  As such, the Board concludes that gout was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  The gout claim therefore must be denied.

II.  Hiatal Hernia

The Veteran filed his claim for entitlement to service connection for a hiatal hernia in July 2006, when in a phone call he referenced a diagnosis of a "light Hernia."  

As noted, the Veteran's STRs are incomplete and the only records of record relate to the separation examination.  A March 1988 separation examination report noted upon clinical evaluation that the Veteran's "abdomen and viscera (Includes hernia)" were normal.  No defects or diagnoses were noted and the Veteran was noted to be qualified for the expiration of his term of service.  On an accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now frequent indigestion; stomach, liver, or intestinal trouble; and rupture/hernia.

As part of earlier claims, a July 1988 VA examination was conducted.  The examination report noted regarding the digestive system "Abdomen is soft.  No pain or tenderness to palpation.  No organomeglia.  No masses" and stated "[n]o hernia present."  

A September 1999 rating decision previously denied a claim for entitlement to a stomach hernia (the Board previously reopened the claim on appeal after finding new and material evidence had been submitted).  As part of that claim, in the February 1999 claim the Veteran referenced "my stomach condition/hernia" and stated that "I first reported this condition when I was on active status on or about 1986...I continue to have problems with my stomach and I noted my abdomen area was very hard/tensed" and that "I never really knew why and most recently found out from the doctors...I have a hernia and surgery was done [in January 1999]."  The Veteran also had filed a claim related to his gall balder and stated in an April 1999 statement that "as for the hernia, it was told to me that it was a possibility that I might have a hernia, no operation was performed.  Only for the gall bladder removal" and that "I have no record for the hernia.  This was only told to me by a doctor that I was sent to."  Evidence of record related to the January 1999 surgery (and related hospitalization) referenced surgery for the gall bladder, but did not reference a hiatal hernia.  It does not appear that in the Veteran's February 1999 statement he was asserting that he had a hiatal hernia during his active service, but rather that he had stomach symptoms during his active service.

An April 2003 VA upper GI report stated that "there is no evidence of a hiatal hernia" and noted an impression of "normal UGI series."  

As noted, the Veteran filed the current claim in July 2006.  Records obtained during this appeal included a non-VA October 2005 EGD report that noted a finding of "a small hiatal hernia."  In an October 2006 phone call, the Veteran reported that hernia was found after he was out of the service.  A subsequent April 2010 VA upper GI series included an impression of "[s]mall reducible hiatal hernia."

At the June 2012 Board hearing, the Veteran testified that he was diagnosed with a hiatal hernia in 1988.  He reported that this was "a fee-basis appointment given...by the VA."  He stated that "[t]here should be some records somewhere in the VA archives of that appointment."  The Veteran also reported in service "experience[ing] some heartburn and as a result of that heartburn in 1988...sought treatment for the GERD symptoms and he didn't supply a diagnosis of the hiatal hernia."  The Veteran also reported taking "Alka-Seltzer stuff like that" and going to sick call related to heartburn in service.  

The Veteran was afforded a VA examination in December 2012 and an Esophageal Conditions DBQ was completed.  Diagnoses were noted of GERD and hiatal hernia, with a date of diagnosis noted of 1999.  Under the medical history section, it was noted that "Veteran reports in 1999 after he left service of having hiatal hernia with acid reflux manifesting as heartburns, regurgitation and epigastric pain for which he saw a doctor here at VA...and had UGI series and showed hiatal hernia."  It was noted that a UGI endoscopy in 2009 "also showed hiatal hernia and acid reflux."  A negative opinion was provided as to direct service connection.  The rationale provided was not clear and as such this opinion is afforded limited probative value.  The examiner stated that the Veteran's STRs "consisting March 1988 separation physical, VA treatment record from May 1988 to [November] 1988 to Jan[uary] 1999 showed that his hiatal hernia was linked to service," but then stated that "it is my opinion that his current hiatal hernia with reflux is less likely that not incurred in service as evidence shows."  The November 2013 Board remand referenced that the Veteran's June 2012 Board hearing testimony, in which he referenced experiencing heartburn in 1988, stated that "the Veteran's lay statements must be considered in connection with another examination" and remanded the claim for an addendum VA opinion.

An addendum VA opinion was provided in September 2015.  A negative opinion as to direct service connection was provided.  The opinion referenced the Veteran's report of being diagnosed in 1999 with a hiatal hernia.  The opinion stated in part that "is my opinion that his diagnosis of hiatal hernia with acid reflux is less likely incurred while in service but after service when he saw a VA El Paso doctor in 1999 and confirmed the diagnosis."  In August 2017, the Board remanded this claim for an addendum opinion, stating that "the examiner was specifically requested to consider and discuss the Veteran's lay assertions of having in-service heartburn, for which he took Alka-Seltzer and other similar medication" and that the opinion "did not discuss or consider the Veteran's lay assertions of having such symptoms during service as directed."

An additional VA opinion was obtained in October 2017.  The Board finds that this VA opinion substantially complied with the August 2017 Board remand in that, as will be outlined, the Veteran's lay assertions of in-service heartburn were considered and discussed.  See Stegall v. West, 11 Vet. App. 268 (1998).   A negative opinion was provided as to direct service connection and it was also stated that "[t]he Veteran's hiatal hernia is at least as likely as not (50 percent or greater probability) caused by a post service process."  The opinion stated that:

There is no nexus between the Veteran's heartburn during service and his hiatal hernia.  No objective medical record evidence to indicate otherwise was found.  Heartburn is a nonspecific symptom which is not pathognomonic for hiatal hernia.  While hiatal hernia can cause heartburn the reverse is not true.  Heartburn in and of itself does not cause hiatal hernia as there is no mechanism of action for heartburn to change the anatomy of the gastrointestinal (GI) tract.  No objective medical record evidence to include upper GI series and/or EGD to indicate that the Veteran had a hiatal hernia during service was found.  El Paso VA HCS Upper GI Series 04/07/2003 shows no hiatal hernia stating under Report the following: "...NO INTRINSIC ESOPHAGEAL ABNORMALITIES ARE NOTED AND THERE IS NO EVIDENCE OF A HIATAL HERNIA..." indicating that the Veteran did not have a hiatal hernia during service or at that time.

Upon review, the Board finds that entitlement to service connection for a hiatal hernia is not warranted.  With respect to direct service connection, generally in three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Evidence of record indicated a current hiatal hernia disability and the Veteran reported in-service heartburn symptoms.  The competent evidence, however, did not relate the Veteran's hiatal hernia to in-service heartburn.  As to this issue, the Board finds the October 2017 VA opinion to be the most probative evidence of record, which stated in part that "[h]eartburn is a nonspecific symptom which is not pathognomonic for hiatal hernia" and that "[w]hile hiatal hernia can cause heartburn the reverse is not true.  Heartburn in and of itself does not cause hiatal hernia as there is no mechanism of action for heartburn to change the anatomy of the gastrointestinal (GI) tract."  This competent evidence weighs heavily against a nexus between in-service heartburn and the Veteran's hiatal hernia.  

As to whether the Veteran's hiatal hernia was related to his in-service reported heartburn, the Board notes that there is not competent evidence of record contrary to the October 2017 negative opinion.  In this regard, the Veteran (as well as the appellant and any representative) is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Overall, the Board finds the negative October 2017 VA opinion to be of more probative value than the non-competent lay statements as to the issue of whether a hiatal hernia was related to the Veteran's active service.

In addition, the Board acknowledges that the appellant submitted a statement in December 2017, which stated in part that "I am asking for an appeal for the hiatal hernia...I do not understand why it is any doubt in my dad's illness[]."  She also submitted medical records that were duplicative of previous evidence in that they indicated the presence of a hiatal hernia on medical testing.  The presence of a hiatal hernia is not in dispute in this case.  The evidence submitted by the appellant did not relate or have a bearing on the determinative issue of whether such was related to the Veteran's active service.  

Also, as noted above, the Veteran referenced at the June 2012 Board hearing being diagnosed with a hiatal hernia in 1988.  The Veteran, however, stated at the December 2012 VA examination that he was diagnosed with a hiatal hernia in 1999.  In addition, while the Veteran stated at the June 2012 Board hearing regarding his reported diagnosis in 1988 that "[t]here should be some records somewhere in the VA archives of that appointment," VA treatment records are of record from 1988 and such do not appear to include a diagnosis of a hiatal hernia.  Further, a July 1988 VA examination report stated "[n]o hernia present."  In general, the Board affords the Veteran's report of being diagnosed with a hiatal hernia in 1988 little probative value, as he was not consistent as to this report in that he reported a diagnosis in both 1988 and 1999.  Moreover, the Board finds probative a contemporaneous July 1988 VA examination that specifically noted that a hernia was not present.  

In sum, the Board finds that a hiatal hernia is not related to the Veteran's active service.  As such, the Board concludes that a hiatal hernia was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The hiatal hernia claim therefore must be denied.

III.  TDIU

Legal Criteria and Background

As noted above, entitlement to a TDIU has been granted by the AOJ, effective from January 6, 2011 and the issue remaining on appeal is whether entitlement is warranted prior to this date.  Also as noted above, the August 2017 Board remand referenced the TDIU claim being, essentially, on appeal as part of a previously adjudicated appealed issue of entitlement to an increased disability rating for a lumbar spine disability that was filed in January 2006.  

From October 1998 until October 29, 2009, the Veteran's service-connected disabilities included a lumbar spine disability, rated at 40 percent from August 1996; hypertension, rated at 10 percent from October 1998; and a left forearm scar, rated at 0 percent from March 1988.  The Veteran's combined disability rating was 50 percent.  As of October 30, 2009, right lower extremity radiculopathy was granted a 10 percent disability rating, which did not change the Veteran's combined disability rating of 50 percent.

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating (at least 60 percent), which was not present in this case prior to January 6, 2011 in that the Veteran's combined disability rating was less than 60 percent.  See 38 C.F.R. § 4.16(a) (2017).  When the schedular TDIU requirements are not met, as in this case, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2017).  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  38 C.F.R. § 4.16(b) (2017) states that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the" schedular TDIU requirements.  Accordingly, the issue before the Board is more specifically whether referral to the Director of Compensation Service for consideration of an extraschedular TDIU is warranted.

When determining whether a TDIU is warranted, consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).
Analysis

Upon review of the evidence of record, the Board finds that referral to the Director of Compensation Service for consideration of an extraschedular TDIU is not warranted because the evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

A June 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) noted that the Veteran worked from November 1997 to July 2007 as a warehouse coordinator.  It was noted that his disability (noted to be his lumbar spine disability and depressive disorder, which is service-connected as of January 6, 2011) affected full-time employment in May 2005 and that he became too disabled to work in July 2007.  A high school education, with one year of college, was reported (though the May 2015 VA Form 21-8940 only noted a high school education).  On a May 2015 VA Form 21-8940, the Veteran reported that his disability (noted to be his lumbar spine disability, right lower extremity radiculopathy and hypertension) affected full-time employment in June 2007 and that he became too disabled to work in June 2007.  An October 2013 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from the Veteran's prior employer noted that he last worked in June 2006 and that he "resigned while on [leave of absence] upon advice from his physician."

The Veteran submitted various lay statements.  A January 2006 statement indicated that he had been put on light duty.  In a March 2006 statement he noted that he was hurt in June 2005 at work and was out of work until July 2005, that he reinjured himself in November 2005 and was out of work until February 2006 (to include during this time going to a "hospital for a coloscopy put on bed rest").  He stated that "I am back doing my duties, but trying not to injure myself because I am doing the same thing in the warehouse.  I do not [k]no[w] how long I will be able to continue this type of work."  In another March 2006 statement the Veteran referenced various disabilities and working as a warehouse coordinator and stated that "[t]hese conditions make my work...life very difficult for me to perform my duties up to the fullest.  I believe that in the future I will probably resign from that type of work [and] find something else to support me."  In a July 2006 statement the Veteran stated that "warehousing is all I know, but it seems that I might have [and] will have to stop doing that type of work" and that a doctor's "request is that I do find some other means of support."  In a February 2008 statement, the Veteran referenced being awarded Social Security Administration (SSA) disability benefits "due to the increased problems with my back" and that such "document[s] my inability to work due to my spinal disc disability."  In an October 2011 statement, the Veteran stated that "I had to stop working because of my back condition; causing problems at work," which was essentially reiterated at the June 2012 Board hearing.       

Evidence of record dated during the relevant period indicated that the Veteran's lumbar spine disability resulted in various symptomatology and impairment, to include pain and limited range of motion.  In general, the evidence indicated that the Veteran's lumbar spine disability would result in a reduced ability to perform physical jobs, such as the Veteran's previous work as a warehouse coordinator.  The evidence, however, did not show that the Veteran's service-connected lumbar spine disability would result in the Veteran being unable to secure and follow lighter sedentary employment.

Of record are various records from Dr. D.M., which included records from 2005 and 2006 regarding the Veteran being restricted from his work as a warehouse coordinator due to his back.  Such included a June 2006 note, which stated that "[h]e was back at full duty until May 5, 2006 when he reinjured his back," stated "we are going to keep him on light duty.  No li[f]ting more than 5 pounds and only four hours of work" and that "I've explained [to the Veteran] that he is probably going to be at risk for multiple chronic injuries to the low back.  He understands this and he understands that he may need to look for more accommodating work."  

An August 2006 Functional Capacity Evaluation was also completed by Dr D.M.  Various limitations were noted, including related to strength, range of motion, ambulation and balance, lifting and carrying, pushing and pulling, squatting, bending, kneeling and stair climbing.  It was stated that the Veteran "is currently demonstrating an inability to return to full work duty as a warehouse coordinator/maintenance worker...at this time" and that "[b]ecause he was unable to complete even most of the basic portions of the Functional Capacity Evaluation, he is currently not a candidate for the work hardening or work conditioning program."  Pain was noted to be an 8 (on a scale of 1-10), a 7 on the best day and a 10 on the worst day and that the Veteran "reports that he rests, walks, changes position, uses heat and takes medication in order to alleviate symptoms of pain."  The Veteran's prior warehouse coordinator job duties were described, which included various physical actions of transitioning between static and dynamic standing, walking, climbing stairs and ladders, bending, kneeling, squatting, crawling, performing twisting spine rotation movements and lifting items of various weights.  It was noted regarding the Veteran's functional capabilities that he "demonstrated a minimum sitting tolerance of 60 minutes with some weight shifting and position changing observed," with the same time noted for standing duration with a cane.

Also of record are records related to a SSA disability claim.  A September 2006 Physical Residual Functional Capacity Assessment noted that the Veteran could occasionally lift and/or carry 50 pounds, that he could frequently lift and/or carry 25 pounds, that he could stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday and that he could sit (with normal breaks) for a total of about 6 hours in an 8-hour workday.

A September 2006 note from Dr. D.M. stated that the Veteran "may not be able to continue with his current employment level because he does not feel like he has enough strength to do it."  An October 2006 note from Dr. D.M. stated that "I do not think he can do his work."

A December 2006 record from Dr. J.B. stated that the Veteran was seen for an impairment rating (related to a worker's compensation claim).  The note referenced the Veteran injuring his back in May 2006 at work, that he was subsequently treated with physical therapy and pain medications and that he used a back brace and a cane for ambulation.  It was noted that the Veteran "states he is unable to perform his daily living activities due to pain and is unable to return to any type of employment activity."  The record stated that "[a]fter detailed patient responses to the exam questionnaire, review of available medical records, and clinical assessment, I believe the [Veteran] has not reached [maximum medical improvement]" and recommended further medical treatment and evaluation.  

A February 2007 note from Dr. D.M. stated that the Veteran "is currently unable to return back to his job as a warehouse employee.  I am going to place him on light duty with restrictions, no lifting more than 20 pounds" and reference "plac[ing] the [Veteran] on permanent restrictions."

A June 2007 note from Dr. S.P. stated that "I had a chance to review [the Veteran's] chart at length and discuss the case with [the Veteran]."  It was noted that the Veteran "had a lifting injury in approximately August of 2005 from which he got better.  He was placed on [maximum medical improvement] around November of 2005 and he did pretty well.  He was back to his full work duty" and that "[h]e still was describing some symptoms, but he was able to do relatively heavy work until [May 2006] when he reinjured his back."  It was further noted that "[s]ince then, he has been done quite poorly.  He has had a functional capacity evaluation and he is only able to get back to lifting approximately 20 pounds."  Following physical examination, it was noted that the Veteran had a whole body impairment of 0 percent.

A December 2007 note from Dr. J.N. reviewed the Veteran's prior history and noted that the Veteran was examined.  An impairment rating was noted of 5 percent whole person.  It was noted that the Veteran "sustained soft tissue injury to his low back with stiffness persisting more than six months."

Also of record during this period are two VA examinations for the lumbar spine disability.  An April 2006 VA examination report referenced that "[t]he [V]eteran states that over the years, his condition was progressively getting worse and even [in June 2005], he had a job-related injury to his back when he was lifting heavy objects in the warehouse" and that "[a]t that time, he even did draw benefits from the Workman Compensation from June 2005 to February 2006 because of this job-[r]elated injury and since then, his condition is getting worse."  The examination report stated that "he complains of pain to his lower back that is a constant worse possible pain of his life.  There is constant agonizing pain, even so during this interview, the [V]eteran did not have any signs of this worse possible pain of his life."  Symptoms were reported of back pain (which radiated to the left leg with associated numbness and weakness), increased stiffness, fatigue, lack of endurance and decreased painful range of motion was noted upon examination.  The use of a back brace and a cane were noted.  It was noted that activities and repetitive movement make the back pain worse.  It was noted that "[t]his condition affects his daily activities because he is able to do only light duties at home, even so at work, he is still able to do his duties with pain like a warehouse coordinator."  A diagnosis was noted of "[c]hronic low back strain secondary to severe degenerative disk disease of the lumbar spine worsening after job-related injury to his lower back."

A March 2008 VA examination report stated that the Veteran reported since the April 2006 VA examination "the condition in the lower back has progressively worsened."  The Veteran reported "constant sharp pain, which is moderately severe in intensity involving the lower lumbar region, radiating to the legs to the ankles bilaterally."  It was also noted that the Veteran "reports having sharp severe pain also involving the lower lumbar region radiating to the legs, precipitated by bending forward, prolonged sitting or walking, and alleviated by taking medications."  It was noted that one of the medications he took (Tylenol number 3, 2-3 times per day) "causes drowsiness."  Stiffness and weakness were reported, along with use of a cane for balance (it was noted that with the cane "he is able to keep his balance").  It was noted that the Veteran "stopped working secondary to back problem."  It was also noted that the Veteran "states that he does not do chores.  He states that his lower back condition also slows him down when showering, dressing, toileting, or grooming."  It was also noted that the Veteran "states that he walks 2-3 blocks daily and also exercises doing sit-ups and push-ups."  Decreased painful range of motion was noted upon physical examination and it was estimated that during acute flares there would also be decreased painful range of motion.  A diagnosis was noted of "[c]hronic low back strain associated with severe degenerative joint disk disease of the lumbar spine."  

Overall, the evidence reflected that the Veteran's lumbar spine disability would impact his ability to perform physical work.  The evidence, however, did not indicate that he would not be able to perform sedentary work, to include work that involved sitting down.  The Board finds probative the August 2006 Functional Capacity Evaluation completed by Dr D.M. that noted regarding the Veteran's functional capabilities that he "demonstrated a minimum sitting tolerance of 60 minutes with some weight shifting and position changing observed," with the same time noted for standing duration with a cane, and the September 2006 Physical Residual Functional Capacity Assessment, which noted that the Veteran could stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday and that he could sit (with normal breaks) for a total of about 6 hours in an 8-hour workday.  The Board also finds probative the February 2007 note from Dr. D.M. that referenced the Veteran being placed on permanent restrictions and "light duty with restrictions, no lifting more than 20 pounds."  This indicated that the Veteran could still perform light duty and lift up to 20 pounds and did not indicate that sedentary work would not be possible.  In addition, the Board finds probative the June 2007 and December 2007 notes that referenced 0 percent whole body impairment and 5 percent whole body impairment, respectively, in the context of evaluations related to the Veteran's back.  This provided evidence evaluating the Veteran's overall impairment, which based on the low percentages, suggested that the Veteran was not unable to perform sedentary work as a result of his lumbar spine disability.  While the March 2008 VA examination report noted that the Veteran "reports having sharp severe pain also involving the lower lumbar region radiating to the legs, precipitated by...prolonged sitting," it was noted that such was "alleviated by taking medications."  This statement also did not quantify "prolonged sitting" or otherwise indicate that the Veteran would not be able to perform work in a seated position with accommodations like breaks or ability to move positions (or in other words, avoiding prolonged sitting).

The Veteran is also service-connected for hypertension and was afforded two VA examinations for such during the relevant period.  An April 2006 VA examination report stated that the Veteran reported this condition was "not well controlled, and even so according to the [V]eteran, he has not been compliant with his medical treatment."  It was noted that "[s]ymptoms related to his hypertension are, he feels a lot of weakness and frequent dizziness because of his hypertension."  A March 2008 VA examination report noted that the Veteran "states that he would have symptoms of dizziness and weakness."  It was noted that he was on medication and that there were no reported side effects of such.  Overall, while the referenced symptoms of weakness and dizziness would impact the Veteran's ability to work, the evidence does not indicate that such symptoms would result in the Veteran not being able to perform sedentary work, to include work that involved sitting down.  While the April 2006 VA examination report noted that the Veteran reported "a lot of weakness and frequent dizziness," the Veteran was working at that time performing his prior physical work as a warehouse coordinator, indicating that these symptoms did not result in him being unable to perform work activities, to include those of a physical nature.  The subsequent March 2008 VA examination report did not quantify the severity or duration of the reported weakness and dizziness and did not indicate that such symptoms were of severity or duration to prevent the Veteran from being unable to perform sedentary work.

The Veteran is also service-connected for a left forearm scar disability and the evidence did not indicate that such would impact his ability to work.

Also, as of October 2009, the Veteran was service-connected for right lower extremity radiculopathy.  The June 2011 rating decision stated that a 10 percent disability rating was "assigned for incomplete paralysis of foot movements, which is mild" and that the disability rating was "based on the VA exam finding showing you have decreased sensation to pain, normal position sense, and normal sensation to light touch, and your outpatient treatment records showing impaired sensation with normal strength."  A March 2011 VA examination report noted for the right lower extremity radiculopathy an onset of two to 3 and a half years and a chronic gradual onset (this suggests that while this examination was conducted after the relevant period dating prior to January 6, 2011, information provided may be applicable for the relevant period).  Complaints were noted as "sometimes of having sharp pains on" the leg and on the "lateral sides of his thigh down to the knee cap to the right lateral ankle."  The course since onset was noted as intermittent with remissions and it was noted that response to medication treatment was fair.  The examination report noted an effect on his usual occupation and resulting work problem of decreased mobility; noted effects on occupational activities of decreased mobility and problems with lifting and carrying; and noted that effects on usual daily activities "would slow him down."  

Overall, it was indicated that the right lower extremity radiculopathy was primarily manifested by pain and that this disability would result in decreased mobility and problems with lifting and carrying.  While the decreased mobility and problems with lifting and carrying would impact the Veteran's ability to perform physical work, such would not prevent the Veteran from being able to perform sedentary work, to include work that involved sitting down.  Also, the evidence did not indicate that the related pain was of such frequency or severity that would prevent the Veteran from being able to perform sedentary work, to include work that involved sitting down.     

While the Board has discussed the Veteran's service-connected disabilities individually above, it has also considered the collective impact of all of his service-connected disabilities.  Even considering such, the Board finds that entitlement to a TDIU is not warranted because the evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The service-connected disability with the largest impact on the Veteran's ability to work was his lumbar spine disability.  As noted, evidence reflected that the Veteran's lumbar spine disability would impact his ability to perform physical work, but did not indicate that he would not be able to perform sedentary work, to include work that involved sitting down.  When considering the impact of the Veteran's additional service-connected disabilities of hypertension, a left forearm scar and right lower extremity radiculopathy (as of October 2009) with that of the lumbar spine disability, such did not alter that conclusion.  

The Board notes that the Veteran was granted SSA disability benefits.  A Disability Determination and Transmittal Sheet listed that the Veteran's disability began in November 2005 and listed a primary diagnosis of "Disorders of Back" and a secondary diagnosis of diabetes.  Of record is the SSA decision from an Administrative Law Judge granting such benefits.  The decision stated that "I find that the [Veteran] does not have the residual functional capacity to perform a significant range of even sedentary exertional work on a sustained basis." The decision also stated that the Veteran had multiple "severe impairments."  This included service-connected disabilities (chronic low back pain and hypertension), as well as nonservice-connected conditions (left radiculopathy (which was later service-connected, effective September 2015), diabetes, diabetic neuropathy in the feet, chronic pancreatitis, hyperlipidemia and depression).  The Board, however, is unable to consider nonservice-connected disabilities in determining whether a TDIU is warranted.  Also, while the SSA decision referenced the Veteran's age as a factor, the Board is unable to consider such in its TDIU determination.  Overall, while SSA decisions are not controlling as to a VA TDIU determination, they are pertinent to the Veteran's claim and such decision (and other SSA evidence) has been considered.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that a TDIU has been granted as of January 6, 2011, which is when the Veteran met the schedular TDIU criteria as a result of the effective date for a service-connected mental health condition (depressive disorder).  Such condition would potentially impact the Veteran's ability to work in all forms of employment, to include sedentary.  The impact of this disability, however, cannot be considered in the TDIU determination on appeal, as the effective date that such was granted service connection was January 6, 2011.

The Board acknowledges that the Veteran's disabilities resulted in some level of occupational impairment, to include limiting the ability to perform physical jobs, such as the Veteran's previous work as a warehouse coordinator.  As noted, throughout the relevant appeal period he was assigned a 50 percent disability rating.  In this regard, 38 C.F.R. § 4.1 (2017) provides that "the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from" service-connected diseases and injuries and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  The assigned 50 percent disability rating therefore contemplated and compensated the Veteran for the resulting occupational impairment from his service-connected disabilities.  While not discounting the Veteran's symptomatology, the evidence, however, did not indicate that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.
In sum, the Board finds that prior to January 6, 2011 the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the Board concludes that entitlement to a TDIU is not warranted prior to January 6, 2011 and the claim is therefore denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

IV.  All Claims

Finally, neither the Veteran (nor his representative) nor the appellant raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for hiatal hernia is denied.

Entitlement to a TDIU prior to January 6, 2011 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


